Exhibit 10.2
 
 




INSI

INSTITUT NATIONAL DES SCIENCES APPLIQUEES
ROUEN


Saint  Etienne   du  Rouvray,   Ie 28 Octobre   2014
 
Direction de la Recherche   et de la Valorisation
Affaire suivie par Mme JOUETTE/Mme VANDER EECKEN
Tel: 02 32 95 66 62
Karine.jouette@insa-rouen.fr




Objet: Cession  de brevets




Monsieur,


L'INSTITUT  NATIONAL  DES SCIENCES   APPLIQUEES  DE ROUEN(INSA) de 685 avenue de
l'Universite, BP08, 76801, Saint-Etienne-du-Rouvray, Cedex, France, cede et
transfere a PROTOKINETIX, INC domiciliee a 2225 Folkestone Way, V7S 2Y6 West
Vancouver, CB, CANADA, qui I'accepte, la propriete pleine et entiere des brevets
inscrits dans  le contrat  intitule  «ASSIGNMENTOF  PATE NTS  AND  PATENT
 APPLICATION ICESSION  DE DEMANDE DE BREVETS ET BREVETS»
 signe en date du   /    /2014.
Ce present courrier de cession est fait sans reserve d'aucune sorte.


Cette  presente cession de brevet est consentie moyennant Ie paiement par
PROTOKINETIX, INC a L'INSA DE ROUEN d'une somme de 25 000 € (vingt-cinq mille
euros).
NATlONAL INSTITUTE OF APPLIED SCIENCES OF  ROUEN (INSA) of  685  avenue de
l'Universite, BP08,   76801,   Saint-Etienne-du-Rouvray, Cedex,   France, 
 assigns   and  transfers   to PROTOKINETIX,INC  based  in 2225 Folkestone Way,
 V7S  2Y6,  West  Vancouver,    BC,  Canada, who accepts full   and   complete
ownership of  the patents listed in  the  contract entitled "ASSIGNMENT OF 
PATENTS  AND  PATENT  APPLICATlON  /  TRANSFER OF  PATENTS   AND  PATENT 
APPLICATION" signed  on    /    /2014.
 
The present  letter  assignment  is made  without  reservation  of any  kind.


The present  patent assignmentis granted   upon  payment by PROTOK/NET/X,/NC
 to /NSA   of a
sum of €  25,000  (twenty-five thousand  euros).


La somme indiquee ci-dessus sera versee par virement au par cheque a I'INSA
a I'ordre de :
The amount  indicated  above will be paid by bank transfer  or by check payable 
to INSA:


Monsieur l'Agent Comptable  de I'INSA  de Rauen BP 08 - 685 Avenue de
l'Universite
76801 SAINT ETIENNE DU ROUVRAY Cedex
Domiciliation : Trasor Public de Rauen
Code Banque:  10071 ; Code Guichet:  76000 ; N° de compte:  00001000151 ;
Cle RIB:  50
INSA ROUEN
Campus  du Madrillet
685, avenue  de I'Universite   ...SP08   .. 76801 Sf.,INT.ETIENNE ..DU ..ROUVR,W
CEDEX .. France
Tel.+ 33 (0)2 32 95 97 00 Fax + 33 (0)2 32 985 98 60
www.insa-rouen.fr
 

--------------------------------------------------------------------------------

 
 
INSI


INSTITUT NATIONAL DES SCIENCES APPLIQUEES
ROUEN






Cette somme sera versee par PROTOKINETIX  a L'INSA apres signature de la cession
de demande de brevets et brevets et ce a compter du 01/01/2015.
This sum  is  to  be paid  by  PROTOKINETIX,  INC.  to  INSA  after  signing
 the sale  of patent applications  and patents and effective as of 01/01/2015.

 

         
/s/ M. Ross Senior
   
/s/ M Jean-Louis Billoet
 
M. ROSS SENIOR
 
M. JEAN-LOUIS BILOET
 
 
November 20, 2014
CEO, PROTOKINETIX, INC.
Titre/Title
   
 
 
Director INSA de Rouen
Titre/Title
 

 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT OF PATENTS AND PATENT APPLICATION
CESSION  DE DEMANDE DE BREVETS ET BREVETS
 
WHEREAS, INSTITUTNATIONAL DES  SCIENCESAPPLIQUEESDE  ROUEN (INSA)    of  INSA 
DE  ROUEN, 685  avenue  de l'Universite,  BP08,  7680 I SAINT  ETIENNE  DU
ROUVRA Y, CEDEX,  France;  hereinafter  referred to as the "ASSIGNOR,"is the
exclusive  owner of the  patents and  patent application(s) listed   in Schedule
I  attached hereto   and  any  inventions disclosed  therein,  all relating 
generally  to GEM DIFLUORINA  TEDC-GLYCOPEPTIDES, THEIRPREPARATIONAND   THEIRUSE
FORTHEPRESERVATIONOF BIOLOGICALMATERIALSAND/ORIN CRYOSURGERY:


AND WHEREAS, PROTOKINETIX, Inc.  of 2225  FolkestoneWay,  West  Vancouver,
BC,Canada, hereinafter referred to as   the "ASSIGNEE,"isdesirousofacquiring
ASSIGNOR'sinterest  in the said invention(s)  and application(s)  and in any
Letters Patent which may be granted on the same;



NOW,  THEREFORE,TO ALL  WHOM IT MAY CONCERN:   Be it known that, for good and 
valuable   consideration, receipt  of  which  is hereby  acknowledgedby
Assignor,  Assignor  has sold,   assignedand   transferred, and   by  these
presents does sell, assign and transfer unto the said Assignee,  and Assignee's
successors  and assigns, all the Assignor's   right, title and interest in and 
to the said invention(s)  and application(s),   and in and to  any  Letters  
Patent   which   may  hereafter   be granted  on the same  and in and to any
divisions, continuations, continuations-in-part, renewals,   re- examinations  
and extensions   of said applications, the  right  to  claim  priority   to 
the  application(s) under  any and  all  international treaties,  and the right
to take any legal action concerning  the rights granted by any such patents  or 
patent applications including the right to sue for any past or previous
infringements,the  said  interest    to  be  held  and enjoyed by said Assignee 
as fully and exclusively as it would  have   been  held  and enjoyed  by said
Assignor had this Assignment  and transfer not been made, to the full end and
term of any Letters Patent which may be granted thereon.
 
CONSIDERANTQUE,INSTITUT NATIONALDES   SCIENCESAPPLIQUEES DE ROUEN   (INS A) de
INSA DE ROUEN,  685 avenue de I'Universite, BP08, 76801 SAINT ETIENNE  DU ROUVRA
Y, CEDEX,  France;  ci- apres denomme  "Ie CEDANT",   est Ie proprietaire
exclusif des brevets et demande  de brevet (s) Iistees dans I'annexe I ci-jointe
et toutes les inventions qui y sont decrites,  tous portant  generalementsur C-
GLYCOPEPTIDESGEM-DIFLUORES,LEUR PREPARATIONETLEURUTILISATION POUR  LA
CONSERVATIONDE MATIERES BIOLOGIQUESET/OULA CRYOCHIRURGIE:
 
ETCONSIDERANTQUE, PROTOKINETIX,  INC.   de   2225   Folkestone Way, West
Vancouver, BC, Canada, ci-apres denomme "Ie CESSIONNAIRE", est desireux
d'acquerir I'interet du cedant dans cette/ces invention(s)   et demande(s)   de 
brevet(s)   et dans toutes  les lettres patentes sont ou seront  accordees  a
partir  de cette/ces demande(s);
 
PARCONSEQUENT, AQUIDE DROIT: en consideration de toute consideration de valeur,
dont la reception est par la presente reconnue par Ie Cedant, par Ia presente
confirme que Ie Cedant a vendu, assigne et transfere et par la presente    
vends   /  assigne   et  transrere    au  dit Cessionnaireet  ses 
successeurs,la  totalite   des droits exclusifs  a ladite  invention  aux
Etats-Unis d'Amerique,  Canada  et dans tout autre pays et la totalite des
droits, titre et interet  dans tout brevet d'inventions  relie pouvant etre 
accorde, et la totalite des  droits,  titre  et  interet  dans  ladite  / 
lesdites demande(s)  de brevet, demande(s)  divisionnaire(s),
demande(s)encontinuation,demande(s)en continuation   partie lIe et
prolongementde ladite / desdites demande(s)  de brevet, ainsi que Ie droit de
revendiquer  Ie benefice  du droit de priorite obtenu par la Convention 
internationale  pour la protection de  la proprieteintellectuellebasee  sur 
ladite  / lesdites  demande(s)   de brevet,  ainsi que  Ie droit d'intenter une 
action en justice  contre toute atteinte portee   aux  droits   attachesau 
brevet  ou  a  la demande de brevet, y compris les actes de contrefa~on
anterieurs a la presente cession, led it interet   a  etre   detenu    et  
apprecie    par   Iedit Cessionnaireaussi  pleinementet  exclusivement qu'it
aurait ete detenu et  apprecie  par ledit Cl~dant si cette cession  et Ie
transfert  n'avait  pas eu lieu, jusqu'a  la fin de la duree de vie des Iettres
patentes
 
 
 
 
 
 



 

--------------------------------------------------------------------------------

 
 
.
 
 
 
 
 
Assignor   further  agrees  that  he/she  will promptly on request by Assignee, 
without charge to Assignor,   and  at  Assignee's expense,   cooperate with 
Assignee in  the  prosecution, defence   and enforcement of  said  applications
and/or   Letters Patent, and will use best efforts to execute,  verify,
acknowledge   and deliver  all such  further  papers, including applications 
for Letters Patent and for the reissue thereof, and additional instruments of
assignment  and transfer  thereof,  and will use best efforts  to  perform  
such  other  acts  as  Assignee lawfully   may  request, to  obtain,  
maintainand enforce  Letters  Patent  for  said  invention(s)   and
improvements,  and to vest title thereto in Assignee, or Assignee's  successors 
and assigns.


 
The parties hereby agree that this Assignment and  the  relationship of  the 
parties hereto  will  be governedby the  laws  of British Columbia and the laws
of Canada applicable therein, and  that this Assignment  will be subject to the
exclusive jurisdiction of the courts of Vancouver, British Columbia
 
qui peuvent etre accordees.
 
Le Cedant conviens qu'i1 devra rapidement,  sur requete du Cessionnaire,  sans
frais au Cedant,  et aux frais du Cessionnaire,   cooperer avec Ie Cessionnaire 
dans la poursuite,  la defense et I'application  de ladite demande  de
brevet(s)  etlou des   lettres   patentes,fera   de  son  mieux   pour executer,
verifier, reconnaitreet  remettretous autres  documents, y  comprisles 
demandesde brevets et leur redelivrance,  et  les instruments  de la cession et
Ie transfert  supplementairesde celIe(s)- ci(s), et fera de son mieux pour
effectuer tout autres actes   sur  requetelegale   du    Cessionnaireafin
d'obtenir, maintenir   et faire  respecter   les lettres patentes de
ladite/desdites   invention(s)  et des leurs ameliorations,  et pour y assigner
Ie titre au nom du Cessionnaire, sessuccesseurs, ayant-droits,  representants 
legaux et beneficiaires  designes.
 
Les parties  conviennentque  la presente cession et la relation entre les
parties aux presentes seront regis par les lois de la Colombie-Britannique et
les lois du Canada qui y sont applicables,  et que cetteCessionserasoumisa  la 
competence exclusive  des tribunaux  de Vancouver,  Colombie- Britannique.
 
 
 
IN  TESTIMONY WHEREOF, the Assignor and Assignee have executed this
Assignemnt on the dates indicated and with effect as of / EN FOI DE QUOI, Ie
Cedant et le Cessionnair ont signe la presente cession aux dates indiquees et
avec effet a compter de: 05/04/2015
 
 
 WITNESS/TEMOIN
 
/s/ DHUIVONNROUX
DHUIVONROUX
(Name/Nom)
 
St Etienne, Du Rouuray (76800)
(Address/Adresse)
 
ASSIGNOR/CEDANT, Institut National des
Sciences Appliquees de Rouen:
 
By/Par: /s/ Jean-Louis Billoet
 
Name/Nom:
Jean-Louis Billoet
 
Date/Date du:
 
05/01/2015
 
 
WITNESS/TEMOIN
 
/s/ E. Taylor
(Signature)
 
E. Taylor
(Name/Nom)
 
3364    Ave, Vancouver
(Address/Adresse)
 
ASSIGNEE/CESSIONAIRE. ProtoKinetix, Inc.:
 

By/Par:  /s/ Ross Senior
Ross Senior, C.E.O.
 
Date/Date du:
Dec. 2, 2014

 
 

--------------------------------------------------------------------------------

 
AFFIDAVIT   OF EXECUTION
 




I, JEAN LOUIS BILLOET, whose full post office address is 685 Avenue de
l'Universite BP08 76801 Saint Etienne du Rouvray France, MAKE OATH AND SAY:
 
That I am JEAN LOUIS BILLOET, an authorized signatory of Institut National Des
Sciences Appliquees de Rouen (INSA)., one of the parties named in the
accompanying assignment of patents and patent Applications relating to the
assignment of inventions and patents and patent applications to ProtoKinetix,
Inc., and the signature thereon is my own and was applied by my free act and
deed on behalf of and with the knowledge, approval and authority ofInstitut  
National  Des Sciences Appliquees  de Rouen, knowledge, approval and authority
ofInstitut   National  Des Sciences Appliquees  de Rouen,
 
SWORN BEFORE ME in the City of Saint Etienne du Rouvray, in France, this 08 day
of Decembre,
2014.
 
 
 
 
 
/s/ Jean-Louis Billoet
Authorized Signatory of: Institut National Des Sciences Appliquees de Rouen
 
//SIGNED//      //SEAL//
 
 

 
 
 
JEAN LOUIS BILLOE, dont l'adresse complete est 685 Avenue de l'Universite
BP08 76801 Saint Enennevray France, DECLARE SOUS SERMENT:
 
Que je  suis JEAN LOUIS BILLOET, signataire autorise de Institut  National  Des
Sciences Appiquees de Rouen  (INSA).,  l'une des parties nommees dans la cession
de brevets et de demandes  de brevets ci-jointe en relation a la cession
d'inventions  et de brevets et de demandes de brevets cede a Institut Nati  nal
Des Sciences Appliquees  de Rouen (INSA)., et que la signature qui y est mienne
et a ete applique en mon acte libre et volontaire  au nom de et en toute
connaissance,  approbation  et autorite de l'Institut National Des Sciences
Appliquees  de Rouen (INSA).
 
 
DECLARE SOUS SERMENT DEY ANT MOl dans la ville de Saint Etienne du Rouvray, 
France,   ce 8 jour de Decembre,  2014
 
/s/ M. DHUIVONROUX
Notaire de et pur la Province/Etat de:
 
Notaire a St ETENNE DU ROUVARY
 
 
 
 
/s/ Jean-Louis Billoet
Authorized Signatory of: Institut National Des Sciences Appliquees de Rouen
 
//SIGNED//    //SEAL//
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
AFFIDAVIT OF EXECUTION






 
I, ROSS SENIOR, whose full post office address is 2225 Folkestone Way, West
Vancouver, BC, Canada, MAKE OATH AND SAY:
 
That I am ROSS SENIOR,  C.E.O. and an authorized  signatory of ProtoKinetix, 
Inc., one of the parties named in the accompanying assignment of patents and
patent applications relating to the assignment   of inventions  and patents and 
patent applications  to ProtoKinetix,  Inc., and  the signature thereon is my
own and was applied  by my free act and deed on behalf of and with the
knowledge,  approval  and authority of ProtoKinetix,Inc.
 
SWORN BEFORE ME in the city of
Vancouver, in the Province of BC,
this 2 day of December , 2014
 
/s/ Euan Taylor
A Notary in and for
Province/State of BC
 
/s/ Ross Senior
ROSS SENIOR
 
Euan Taylor
Beniot Cote Law Corporation
3364 W 1st AVe., Vancouver BC V6R 1G4
M: 778-996-6764; D: 604-738-6764
 
 
 
 

 
 
Je, ROSS SENIOR, dont I'adresse complete est 2225 Folkestone Way, West
Vancouver, BC, Canada, DECLARE  SOUS SERMENT:


Que je suis ROSS  SENIOR, C.E.O, signataire autorise de ProtoKinetix, Inc.,
I'une des parties nommees dans la cession de brevets et de demandes de brevets
ci-jointe en relation a la cession d'inventions  et de brevets et de demandes 
de brevets cede  a ProtoKinetix,    Inc., et que la signature qui yest mienne et
a ete applique  en mon acte Iibre et volontaire au nom de et en toute
connaissance,  approbation  et autorite de ProtoKinetix,Inc.
 
ProtoKinetix,Inc.
 
DECLARE SOUS SERMENT DEVANT MOI
dans la ville de Vancouver, dans
Tuesday, ce _____ jour
de _______________, 2014.
 
_________________________
Notarie de et pur la Province/Etat de:
 
 
 
 
___________________
ROSS SENIOR
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE / ANNEXE 1
 
 
TO THE ASSIGNMENT  OF PATENTS 
AND PATENTAPPLICATIONS       
 BETWEEN
 
A LA CESSION DE BREVETs et
DEMANDE DE BREVETS ENTRE

 
INSTITUT NATIONAL DES SCIENCES APPLIQUEES  DE ROUEN (INSA)
&
PROTOKINETIX,   INC.
 

 Country Serial Number Filing Date Status
France
2,878,851 December 2, 2004 Abandonne/Abandoned
Internatinoal (PCT)
PCT/IB2005/003940 December 2, 2005 Expire/Expired
Canada
2,588,801 December 2, 2005 Allouee/Allowed
Europe (including
any national filings
and validations thereof)
 
EP 1,817,329
 
December 2, 2005 Allouee/Allowed
France (validation of
European patent)
EP 1,817,329 December 2, 2005 Validation EP
Germany (validation
of European patent)
EP 1,817,329 December 2, 2005 Validation EP
Great Britain
(validation of European patent)
EP 1,817,329
 
December 2, 2005 Validation EP
Australia
2005310961 December 2, 2005
Abandonne/Abandoned
Brazil PI0518708-7 December 2, 2005 Abandonne/Abandoned China 2005-80044994.6
December 2, 2005 Abandonne/Abandoned India 4089/DELNP/2007 December 2, 2005
Abandonne/Abandoned Japan 2007-543945 December 2, 2005 Abandonne/Abandoned
Russia 2007124554 December 2, 2004 Abandonne/Abandoned United States 8,394,362
December 2, 2005 Delivree/Issued

 
 
 
This is Schedule 1 referred to in the attached assignment  of patents and patent
applications  / Ceci est l'Annexe l auquel la cessiou des brevets et demaudes de
brevets ci-joiute fait refereuce
/s/ Ross Senior
(Ross Senior)(Wis)
 
/s/ E. Taylor
(Witness)
 
This is Schedule 1 referred to in the attached Assignment of Patents and Patent
Applications  / Ceci est l'Annexe 1 auquella  cession des brevets et demandes de
brevets ci-jointe fait reference
 
/s/ Jean-Louis Billoet
(Signatory for / Signataire pur INSA)
 
/s/ M DHUIVONROUX
Notary
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10x2-1.jpg]
 
 
 
 

--------------------------------------------------------------------------------

[ex10x2-2.jpg]
 
 
 
 
[ex10x2-3.jpg]

--------------------------------------------------------------------------------

 
 
 
 
[ex10x2-4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[ex10x2-5.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10x2-6.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10x2-7.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 